MEMORANDUM **
Francisco Zelaya-Gaytan, a native and citizen of El Salvador, petitions for review of the Board of Immigration Appeals’ (“BIA”) order summarily affirming an immigration judge’s (“IJ”) order denying his application for cancellation of removal. We dismiss the petition for review.
Zelaya-Gaytan’s sole contention in his brief to this court is that his case should be remanded because he is eligible for adjustment of status. This contention is unavailing because the proper recourse is to file a *269motion to reopen. See 8 C.F.R. § 1003.2(c)(1).
The voluntary departure period was stayed, and that stay will expire upon issuance of the mandate. See Desta v. Ashcroft 365 F.3d 741, 750 (9th Cir.2004).
Zelaya-Gaytan’s motion to hold the case in abeyance is denied.
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.